United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                           January 25, 2007

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                              No. 05-61187
                            Summary Calendar


ABDUL KARIM,

                                           Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.

                          --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         (BIA No. A79 011 669)
                          --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Petitioner Abdul Karim, a native and citizen of Pakistan,

appeals the Board of Immigration Appeals ‘(BIA) denial of his

motion for reconsideration of his removal proceedings.                       Karim

argues   that   the   BIA   erred   when     it   denied    his     motion      for

reconsideration, in which he sought an adjustment of status based

on a pending visa petition for alien worker status.

     We apply an abuse of discretion standard when we review

motions to reconsider immigration proceedings.             Singh v. Gonzales,

436 F.3d 484, 487 (5th Cir. 2006).            The BIA did not abuse its

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discretion in denying Karim’s motion for reconsideration, as the

record reflects that Karim had not supplied the BIA with the

requisite documentation to obtain an adjustment of status.              See

United States v. Ryan-Webster, 363 F.3d 353, 355 (4th Cir. 2003);

8 U.S.C. §§ 1153(b), 1255(a).

     Karim contends that his due process rights were violated

because the BIA rejected his eligibility for an adjustment of

status.   We review due process challenges arising from deportation

proceedings de novo.     Anwar v. INS, 116 F.3d 140, 144 (5th Cir.

1997).    Given    Karim’s   failure   to   comply   with   the   statutory

prerequisites for obtaining adjustment of status on his alien

worker petition, he cannot show that his constitutional rights were

violated by the BIA’s denial of his motion to reconsider his

removal proceedings.     See Assaad v. Ashcroft, 378 F.3d 471, 475

(5th Cir. 2004).

     Karim has filed a motion to remand his petition to the BIA for

reconsideration based on the approval of his I-140 petition.

Although Karim has also attached an I-485 form, he fails to provide

any evidence that the form has been approved.           The BIA was not

privy to these documents, and, moreover, Karim still has not

satisfied the final requisite steps for obtaining adjustment of

status.   See Ryan-Webster, 353 F.3d at 355-56.

     PETITION FOR REVIEW DENIED; MOTION FOR REMAND DENIED.




                                   2